Citation Nr: 0019006	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO rating decision and 
subsequent RO rating decisions that denied service connection 
for PTSD.  The veteran submitted a notice of disagreement in 
May 1998, and the RO issued a statement of the case in 
November 1998.  A hearing scheduled for December 1998 was 
canceled by the veteran.  The veteran submitted a substantive 
appeal in March 1999.  No further request for a hearing was 
made. 

Initially, the Board notes that, in his informal hearing 
presentation, the veteran's representative characterized the 
issue as "[s]ervice connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder . . . 
with depression, and as major depression."  However, as 
indicated above, the RO has only adjudicated, and the appeal 
has only been developed with respect to, the veteran's claim 
for service connection for PTSD.  There is no indication that 
the veteran has previously claimed service connection for a 
psychiatric disorder other than PTSD, and the representative 
has neither explained this characterization of the issue, nor 
indicated how a claim for service connection for any other 
psychiatric disorder is inextricably intertwined with the 
current claim.  However, inasmuch as the representative may 
be attempting to raise a claim for service connection for a 
psychiatric disorder other than PTSD, the Board refers this 
matter to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his active military service.

2.  Although the records include diagnoses of PTSD, none of 
those diagnoses identify the specific in-service stressor 
underlying the diagnosis.

3.  The record does not reflect a verified or verifiable in-
service stressful experience to support a diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from April 1968 to April 1970.

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was that of a light weapons 
infantryman.  Service documents reveal that his principal 
duties, as reported in a Record of Assignments, were as a 
drill Sargent and a non-commissioned officer.  The veteran 
was stationed in Fort Dix, New Jersey.
Service department records show that the veteran was awarded 
the National Defense Service Medal.

Service  medical records are negative for any complaints or 
findings of PTSD.

Records show that the veteran attempted suicide in 1988.

VA clinical notes reflect that the veteran was treated for 
symptoms of PTSD in 1996, and that the veteran felt that he 
had PTSD, even though he was never exposed to any major 
traumatic event directly.

The veteran underwent a PTSD examination in March 1997.  The 
veteran reported difficulty sleeping, a short temper, trouble 
eating, and anger.  The examiner noted that the veteran's 
symptoms were confounded by the fact that the veteran also 
suffered from an organic mood disorder due to a head injury 
from a self-inflicted gunshot wound which resulted in 
dementia and which might also cause the veteran's symptoms.  
The veteran reported that he was not in combat, that he had 
been married four times, and that he was in the process of 
divorcing his fourth wife.  The veteran reported that he was 
last hospitalized in 1988 when he shot himself.  He reporting 
being unemployed for the past year, and that he lost his job 
as a security guard because of memory deficits.  Upon 
examination, the veteran was clearly agitated and confused.  
He had trouble taking tests and had exhibited "thought 
blocking" due to his organicity.  The veteran denied 
thoughts of homicidal or suicidal ideation.  His insight and 
judgment were poor.

The report of a March 1997  PTSD examination  includes  Axis 
I diagnoses of organic mood disorder and  PTSD.  The examiner 
assigned a GAF (Global Assessment of Functioning) score of 
50, indicative of some serious symptomatology particularly in 
the social and emotional areas.  The examiner noted that the 
veteran described at least the precipitants and stressors for 
his PTSD with the description of catastrophic events given to 
him by other veterans when he was in the hospital.  Records 
show testing results consistent with PTSD.

VA hospital records reflect that the veteran was hospitalized 
in July and August 1997, and was diagnosed with PTSD.  The 
veteran reported feeling depressed and having mood swings, 
and having flashbacks of seeing his friends die upon their 
return from Vietnam when visited by the veteran in 
St. Alban's Hospital.  

VA outpatient records reflect that the veteran had attended 
psychotherapy sessions for PTSD regularly in 1998.

VA hospital records reflect that the veteran was hospitalized 
in October 1998 and was diagnosed with PTSD.

A 1998 medical statement by the veteran's treating physician 
indicates that the veteran had had multiple hospital 
admissions in recent years, and that he had been diagnosed 
with dementia secondary to an extensively severe head injury, 
right frontotemporal.  The treating physician noted that, 
subsequently, serious mood swings and manifestations of both 
bipolar disorder and PTSD became manifest; and that the 
symptoms waxed and waned, but remained persistent in spite of 
ongoing multiple supportive psychotherapies and psychotropic 
medications.  It was the opinion of the veteran's treating 
physician that the veteran was totally and permanently 
disabled from functioning satisfactorily in any gainful 
employment.

Statements of the veteran in the claims folder are to the 
effect that, while serving on active duty as a drill Sargent, 
at least two close friends came home from Vietnam severely 
disabled.  The veteran visited his friends at St. Alban's 
hospital; his friends later died.  The veteran stated that he 
was truly depressed; that he used alcohol to cover up his 
guilt and sadness; and that he went on with his life, 
fighting an urge to kill himself.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and service.  38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records that are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

The record includes multiple diagnoses of PTSD.  While none 
of the examiners explicitly identified the specific in-
service stressor underlying the diagnosis, the diagnoses, 
themselves, along with the veteran's suggestions that events 
related to military service were stressful to him, are 
sufficient to well ground the claim.  See Patton v. West, 12 
Vet. App. 272, 276 (1999).  The question remains, however, as 
to whether those diagnoses support a grant of service 
connection for PTSD, when the remaining criteria of 
38 U.S.C.A. § 3.304(f) are considered:  namely, credible 
supporting evidence that a stressor (i.e., in-service 
stressful event sufficient to support a diagnosis of PTSD) 
actually occurred; and a link, established by medical 
evidence, between the veteran's current symptoms and service. 

n this case, service personnel records show that the veteran 
had active service from April 1968 to April 1970, and that he 
did not serve in Vietnam.  These records show that he was 
awarded the National Defense Service Medal.  This award does 
not denote the veteran's individual participation in combat, 
and the veteran has not indicated that  he was  involved in 
combat operations.  Hence, the evidence, as a whole, 
establishes that the veteran did not engage in combat with 
the enemy.  Under such circumstances, independent 
corroboration of the veteran's claimed in-service stressful 
experiences is necessary.  

In this case, the veteran's only claimed stressors are his 
assertions about feeling guilty and depressed  upon visiting 
friends who returned from Vietnam severely disabled and who 
later died.  Even assuming, without deciding, that such vague 
assertions are sufficient to constitute a stressor (a medical 
determination), the veteran has not provided any independent 
evidence to corroborate such assertions, nor are the claimed 
events (his visits to injured and/or dying friends in the 
hospital) of the type capable of independent verification by 
VA.  Under these circumstances, the Board must conclude that 
the record does not present evidence of a verified, or 
verifiable, stressor to support a diagnosis of PTSD.  As 
such, the evidence of record does not satisfy the 
requirements of the regulation.  See 38 C.F.R. § 3.304(f).  
Thus, the claim must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for PTSD is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

